Citation Nr: 1427545	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the service-connected PTSD. 

7.  Entitlement to service connection for Peyronie's disease with erectile dysfunction, to include as secondary to the service-connected PTSD.

8.  Entitlement to service connection for a right foot condition.

9.  Entitlement to service connection for a right leg condition.

10.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in March 2014; a transcript has been associated with the virtual record.

The claims of service connection for OSA, erectile dysfunction, right foot condition, right leg condition, low back condition, and bilateral upper and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected PTSD was shown to be productive of panic attacks more than once a week, impairment in short-term memory, and disturbances of motivation and mood; there was no evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals,  illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control,  spatial disorientation, or neglect of personal appearance and hygiene.  

2.  Hearing loss is due to excessive noise exposure during the Veteran's period of active military service.

3.  Tinnitus is due to excessive noise exposure during the Veteran's period of active military service.


CONCLUSIONS OF LAW

 1. The criteria for the assignment of an initial 50 percent evaluation, and no higher, throughout the appeal period, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time with regard to the claims for hearing loss and tinnitus.  There is no prejudice to the Veteran in light of the award of service connection in the instant decision.  

The Veteran's PTSD claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Increased Rating for PTSD

The Veteran appealed the decision that assigned the initial 30 percent rating, and the Board will now consider whether a higher evaluation is warranted for the psychiatric disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 50 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, VA outpatient treatment records and examinations dated between 2007 and 2013 are replete with complaints of nightmares, night sweats, flashbacks, hypervigilance, sleepless, feelings of guilt, intrusive thoughts of RVN, and short term memory problems.  There were also occasional complaints of panic attacks (e.g. April 2011 Veteran complained of panic attacks occurring two times per day).  However, they were repeatedly negative for homicidal ideation, auditory and visual hallucinations, delusions, obsessive behavior, or psychosis.  Speech was consistently normal.  He was always oriented in all spheres, as well as being neat in appearance and well-groomed.  Thought process and content were also normal.  Affect ranged from blunted to congruent with mood.  He was assigned Global Assessment of Functioning Scale Scores (GAF) ranging from 53 to 65, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate to mild PTSD symptoms.  

The February 2009 VA examiner described the Veteran's PTSD as producing some, but not significant, social impairment.  There was no evidence of occupational impairment due to signs or symptoms of PTSD.  The July 2010 VA examiner described the Veteran's PTSD symptoms as mild to moderate and did not give rise to the level of serious as he had no suicidal ideation or serious impairment of social or occupational functioning.  The Veteran remained capable of substantially gainful employment at the time.  The March 2012 VA examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner further noted the Veteran refused to take responsibility for managing either his health or psychological symptoms and tended to exaggerate and obsess on them, however, it did not keep him from living a fairly active and satisfying daily life. 

While a 50 percent rating is warranted throughout the appeal period, there was no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene to warrant a higher rating.  38 C.F.R. § 4.119.

The Board is cognizant that the Veteran testified to thoughts of suicide during his March 2014 Board hearing; however, the Veteran has repeatedly denied suicidal ideation to VA examiners, including on VA examinations in 2009, 2010, and 2012, as well as his VA treatment providers and counsellors.  The only indication of suicide was in July 2010 when the Veteran reported thoughts of suicide without a plan.  He did not have any active suicidal ideation.  The Veteran's suicide risk was repeatedly assessed given his family members that had committed suicide; however, even in August 2008 when they thought his risk of suicide might be slightly elevated due to history of suicides in the family and a past history of alcoholism, he was considered a minimally acute risk of suicide.  Even by the Veteran's own admission thoughts of suicide were more prevalent when he was abusing alcohol and he had been sober for over two decades.  He is retired from employment as a correctional officer and described his relationship with his wife of 40 years, prior to her passing, as good and loving, as well as that with his children.     

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

In the instant case, the Veteran has not raised the issue of a total disability rating with respect to his PTSD claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran is a retired correctional officer.  The Veteran made no claims of unemployability during his Board hearing. The most recent VA examination in 2012 found that the Veteran's PTSD was not severe enough to interfere with occupational functioning.   As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected PTSD, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The criteria contemplate a higher rating; however, there has been no evidence of  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
B. Service Connection for Hearing Loss and Tinnitus

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is claiming entitlement to service connection for hearing loss and tinnitus.  Specifically, he contends that it is the result of noise exposure, especially from helicopters and gunfire, while performing duties as a unit supply clerk and armorer in the Republic of Vietnam (RVN).  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from October 1968 to January 1970.  His DD-214 shows that the Veteran performed duties as a supply sergeant.  Among other awards and decorations, he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  Service personnel records additionally show the Veteran was assigned to the Headquarters 214th Combat Aviation Battalion, the Headquarters 13th Combat Aviation Battalion, and the 191st Assault Helicopter Company.  Excessive noise exposure during such service is conceded.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes and tinnitus.  

The Board is cognizant that the June 2009 VA examiner opined hearing loss was not related to military noise exposure because the Veteran's hearing was within normal limits at separation from service and that it was not possible to determine the etiology of the tinnitus without resorting to speculation; however, service audiograms do show a shift in decibels at various puretone thresholds and the Veteran has testified (credibly) that tinnitus has been present since his separation from service.    

Moreover, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noise exposure is conceded based on the Veteran's duty assignments (Combat Aviation Battalion and Assault Helicopter Company) during service, and the Veteran has current tinnitus and bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's tinnitus and hearing loss is related to events of his active service.  

The Board finds that the probative value of the negative VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial 50 percent rating, and no higher, for the service-connected PTSD is granted subject to the controlling regulations governing  monetary awards.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran additionally contends that he is entitled to service connection for bilateral upper and lower extremity neuropathy, OSA, erectile dysfunction, right foot condition, right leg condition, and a low back condition.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims that his OSA and Peyronie's Disease with erectile dysfunction are secondary to the service-connected PTSD.  The Veteran was afforded a VA genitourinary examination in January  2011 and an opinion on the etiology of his OSA was rendered by a VA provider in July 2013.  While both providers indicated the claimed conditions were not proximately due to or the result of the service-connected PTSD, neither provider addressed whether PTSD aggravated them.  As such, an additional VA examination is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran claims that his right leg, right foot, and back conditions are the result of his duties performed in service, to include jumping in and out of helicopters and carrying/lifting heavy supplies.  Service personnel records show the Veteran was assigned to the Headquarters 214th Combat Aviation Battalion, the Headquarters 13th Combat Aviation Battalion, and the 191st Assault Helicopter Company.  His military occupational specialties were as a supply clerk and armorer.  Given that the Veteran's competent to report such injuries to his right leg, right foot, and back in service and that his personnel records show he was a supply clerk and worked in a helicopter company and combat aviation battalion, a VA examination is necessary to determine the nature and etiology of the claimed conditions.  Id. 

Finally, the Veteran contends that he is entitled to service connection for bilateral upper and lower extremity neuropathy.  Specifically, he asserts the claimed conditions are the result of exposure to herbicides during his Vietnam service.  Having served in the RVN, the Veteran is presumed to have been exposed during his period of service to an herbicide agent; however, acute and subacute peripheral neuropathy did not manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(ii).  The January 2012 VA examine opined peripheral neuropathy of the upper and lower extremities was not related to herbicides as the Veteran did not demonstrate findings consistent with Agent Orange exposure, but with a history of alcohol abuse.  There was also some indication the Veteran's condition may be related with his spine condition, though not clear as the examiner indicated he also had radiculopathy that was likely an etiological factor in producing his symptoms.  Given that the claim for a back condition remains pending and peripheral neuropathy may be related to such a condition, and the unclear nature of the Veteran's disability (neuropathy as opposed to radiculopathy), a new VA examination is necessary.  Id.    

Updated records of any subsequent treatment the Veteran has received for the claimed conditions are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his bilateral upper and lower extremity neuropathy, OSA, erectile dysfunction, right foot condition, right leg condition, and low back condition.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examinations.  The examiner is asked to address the following.  

OSA and Erectile Dysfunction/Peyronie's Disease

Please state whether the Veteran's OSA and erectile dysfunction/Peyronie's Disease is aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected PTSD.  

Right Foot, Right Leg, Low Back

(a) Please indicate whether the Veteran currently has right leg, right foot, and low back conditions.  (b) If so, state whether they are at least as likely as not (a 50 percent probability or greater) related to the Veteran's active military service, to include jumping in and out of helicopters and carrying/lifting heavy supplies.  (Note: service personnel records show the Veteran was assigned to the Headquarters 214th Combat Aviation Battalion, the Headquarters 13th Combat Aviation Battalion, and the 191st Assault Helicopter Company.  He performed duties as unit supply clerk and armorer.)   

Bilateral Upper and Lower Extremity Peripheral Neuropathy 

Please state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of either the lower or upper extremities is proximately due to, the result of, or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's back condition.  In answering this question, the examiner must also state whether radiculopathy noted in the record is separate disability apart from the peripheral neuropathy or whether they represent manifestations of the same disease process.
  
Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


